Citation Nr: 1426025	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-12 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating for anxiety disorder not otherwise specified (NOS), with depressive disorder NOS, rated 30 percent disabling from December 28, 2010 to April 11, 2012; 50 percent disabling from April 12, 2012 until June 16, 2013 when a temporary 100 percent rating was awarded; and 50 percent disabling from September 1, 2013.  

2.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 2005 to May 2005, from January 2007 to September 2007, and from December 2009 to December 2010.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of August 2011 and December 2013 rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, a travel board hearing was held before the undersigned in St. Paul, Minnesota.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  From December 28, 2010, to April 11, 2012, the Veteran's anxiety and depression were manifested primarily by intrusive memories, unpleasant dreams, physical reactivity to cues that reminded him of traumatic events, nightmares three times per week, dreams about combat, physiological reactivity to certain noises, difficulty falling asleep, being short-tempered, having a lower frustration tolerance, irritability, and being more alert and watchful when out in public; which were productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From April 12, 2012, to June 16, 2013, the Veteran's anxiety and depression were manifested primarily by increased irritability, depressed mood, anxiety, hypervigilance, depression much of the day, anger, fatigue or loss of energy, sleep difficulty, decreased appetite, difficulty with decision making, a loss of interest in sex, difficulty falling or staying asleep, and negative thoughts about the future; productive of occupational and social impairment with reduced reliability, and productivity.  

3.  As of September 1, 2013, the Veteran manifested additional symptoms such as daily panic attacks, daily nightmares and minimal personal hygiene; productive of deficiencies in most occupational and social areas.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for anxiety disorder NOS, with depressive disorder NOS, were not met from December 28, 2010, to April 11, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9413 (2013).  

2.  The criteria for an initial rating in excess of 50 percent for anxiety disorder NOS, with depressive disorder NOS, were not met from April 12, 2012, to June 16, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9413 (2013).  

3.  The criteria for an initial rating of 70 percent for anxiety disorder NOS, with depressive disorder NOS, were met as of September 1, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 9413 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A February 2012 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while a December 2013 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination most recently in October 2013.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In this case, the Board has considered the entire period of initial rating claim from December 28, 2010 (excluding the time period during which the Veteran was assigned a temporary total 100 percent hospitalization rating), to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Anxiety Disorder NOS with Depressive Disorder NOS

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the interpretation of the criteria for rating psychiatric disabilities set forth by the United States Court of Appeals for Veterans Claims in Mauerhan.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21-30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61-70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.  

Service connection for anxiety disorder NOS with depressive disorder NOS was granted by the RO in an August 2011 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 9413 from the date of claim in December 2010.  By rating decision dated in February 2012, the rating was increased to 30 percent effective the same date of claim under the same diagnostic code.  The rating was again increased, to 50 percent under the same diagnostic code, by rating decision of October 2012.  The effective date of April 12, 2012 was assigned.  The Veteran was hospitalized for his service-connected psychiatric disabilities on June 17, 2013.  A temporary total hospitalization rating was assigned pursuant to 38 C.F.R. § 4.29 from that date to August 31, 2013; the rating returned to 50 percent effective September 1, 2013.  The Veteran has not appealed any aspect of the temporary total award.  

An examination was conducted by VA in April 2011.  At that time, the Veteran reported that he experienced intrusive memories, unpleasant dreams and physical reactivity to cues that reminded him of traumatic events.  These occurred on a nearly daily basis.  They lingered about 30 minutes and often disrupted his concentration, leading to irritability.  He reported nightmares that occurred approximately three times per week.  He reported that the dreams were usually about combat.  He took over-the counter medication for sleep.  He also reported physiological reactivity to noises that were similar to the sounds of mortar or small arms fire.  These included people dropping weights at the gym or starting a lawn mower.  He reported that it took 30 to 45 minutes to calm himself down after such an incident.  He denied flashbacks or intense psychological distress in response to reminders of the traumas.  He also denied symptoms of avoidance, emotional numbing, being unable to enjoy activities, estrangement from others, a restricted range of affect or a sense of a foreshortened future.  He reported difficulty falling asleep, being short-tempered, having a lower frustration tolerance, irritability, and being more alert and watchful when out in public.  He also reported being easily startled and the necessity to leave a crowd if the situation became too chaotic.  He reported that he was able to reconnect with his girlfriend, son, and family and denied new problems with relationships.  The examiner found that psychological testing was consistent with diagnoses of anxiety or mood disorders of mild to moderate severity.  The diagnoses were anxiety disorder NOS, depressive disorder NOS, and alcohol abuse by history.  The Veteran's current GAF score was 65.  

In a statement received by VA in November 2011, the grandmother of the Veteran's son described some of the Veteran's psychiatric symptomatology.  These symptoms included survivor guilt, sleeplessness, being easily distracted, easily aggravated and short tempered.  She also described the Veteran's intolerance to loud noises and anything to do with guns, including an antique family heirloom that caused him to become upset while viewing.  

VA outpatient treatment records show that the Veteran received intermittent treatment throughout 2011 for symptoms of insomnia and anxiety.  A phone consultation was conducted in December 2011 without a description of additional symptomatology.  In January 2012, semi-annual care coordination was planned.  A treatment record dated in April 2012 shows that the Veteran expressed concerns about his level of irritability, depressed mood, anxiety and hypervigilance (that he described as being "paranoid").  He stated that he had tried to "handle myself," but stated that he felt unable to do that anymore.  He stated that "I have had enough."  He believed that his symptoms had worsened over the past four months.  He now reported that he had a bad or down mood much of the day, more days than not.  He also felt anxious and angry. He denied pervasive anhedonia but was less able to enjoy things as he used to.  He reported fatigue or loss of energy, sleep difficulty, and changes in appetite (lower).  His self-esteem varied, more down on himself the last few months.  Decision making was difficult.  He had a loss of interest in sex and difficulty falling and staying asleep for which he was using Ambien.  He felt negative about the future and his future success.  He denied any suicidal ideation, history of suicidal thoughts, plans, or intent.  These symptoms had reportedly been present for more than a year, and although they briefly improved, they worsened in January of 2012 for no apparent reason.  He also reported a week of irritable mood with decreased need for sleep, racing thoughts, and agitation.  The last episode ended earlier that week and appeared to be anxiety related.  He reported episodes of increased anxiety a few times, largely in response to situations that provoked anger or raised safety concerns.  He denied excessive worry but stated that he was concerned about his mental health and well-being.  He denied obsessions, compulsions, or phobias.  

An examination was conducted by VA in August 2012.  At that time, the diagnoses were anxiety disorder NOS, depressive disorder NOS, and alcohol abuse.  The GAF score was listed as 60.  It was not believed to be possible to differentiate the symptomatology attributable to each diagnosis.  The examiner opined that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  On examination, the Veteran was reportedly pleasant and cooperative with the interview.  Validity scales on psychological testing suggested that he might have a tendency to exaggerate the severity of his existing problems.  He reported symptoms of shock and panic, with no emotional numbing.  He stated that he had symptoms of increased arousal, nightmares, intrusive memories, and irritability.  In addition to these anxiety symptoms, he reported that his mood was more labile, with descriptions of a low mood two of seven days per week.  He felt sadness, feelings of hopelessness, and decreased energy.  He did not appear to have experienced a change in his functional status since military service, reporting that he was able to reconnect with his son and girlfriend as well as friends from the National Guard.  He had had legal difficulties such as driving while intoxicated, but had recently reduced his intake of alcohol and this did not appear to be a factor contributing to his current emotional distress.  He lived with his wife of five months, with whom he stated that he had communication difficulties due to the fact that she did not understand his military experiences.  He had a relationship with his son from a previous relationship, but indicated that he did not see him if he was having a bad week.  He was currently working, but had cut back from full to part-time work due to panic issues and not sleeping well.  He worked as a mentor with vulnerable adults.  Symptoms associated with the Veteran's diagnosis were listed as depressed mood, anxiety, and difficulty in adapting to stressful circumstances, including in a work or work-like setting.  

On mental status examination in August 2012, the Veteran was adequately groomed in casual dress.  He appeared to be alert and well oriented.  His affect was stable and relaxed.  He had logical and coherent thought and speech processes.  He stated that his depressed mood occurred four times a week for a week, then "I'll have tons of energy the next week."  He denied feelings of hopelessness or suicidal ideation.  There were no recent changes in weight or appetite.  He stated that he felt "anxious, always on the lookout."  This occurred approximately four times per week.  He reported intrusive thoughts of combat all the time and combat related nightmares about three times per week.  He did not describe clear avoidance behaviors related to combat stressors.  He said that he felt "detached some days, some days attached."  He did not endorse a restricted affect, but stated that he had problems with irritability.  He denied physical aggression, obsessive compulsive symptoms or "full-blown" panic attacks.  Sleep was "getting better," about six hours on average.  Memory and concentration were fair.  

VA outpatient treatment records show that the Veteran was treated in October 2012 after having been charged with driving while intoxicated.  In the next few months he received increasing treatment for complaints of anxiety and depression.  In December 2012, it was noted that he was employed with a supportive wife and no history of suicidal ideation.  In May 2013, his GAF score was listed as 55.  In June 2013, he sought hospitalization at VA for symptoms that included recurrent and intrusive distressing recollections of events; intense psychological distress at exposure to internal or external cues; physiological reactivity on exposure to cues; feelings of detachment or estrangement from others, difficulty falling or staying asleep due to racing thoughts, fear of sleep, and hypervigilance; difficulty concentrating; an exaggerated startle response; and avoidance of people, places and things that reminded him of the traumatic events.  The Veteran underwent numerous group therapy sessions and was discharged in August 2013.  At that time, his GAF score was listed as 55.  

An examination was conducted by VA in October 2013.  At that time, the diagnoses were anxiety disorder, with depression, and alcohol abuse.  His GAF score was 50.  The examiner indicated that the Veteran's occupational and social impairment could not be determined without resorting to speculation.  On mental status examination, the Veteran presented as alert and oriented to person, place and time.  He stated that his mood had been "grumpy every day this week: because he was tired.  He complained of having poor sleep and claimed that he had had problems falling asleep over the last six months after he had stopped taking Ambien.  He said that "memories" kept him awake.  He woke from noises and nightmares.  He stated that he could not get back to sleep, but then stated that he had five to six nightmares per night.  It was noted that he was inconsistent with his responses to questions and timelines throughout the interview.  His observed affect appeared to be fatigued.  Speech was normal for rate and volume.  There were no sights of thought disorders, hallucinations, or delusions.  His general appearance and observed hygiene was minimal.  He had poor insight as evidenced by offering long explanations to questions without offering clear specific answers.  His presentation was superficial and impressionistic.  He claimed to have severe depression symptoms every day for the past two years, but could not independently describe the symptoms of depression.  He claimed chronic anxiety and panic attacks that occurred before he tried to sleep or leave the house.  He alternatively claimed panic attacks three or six times per day for two to three hours.  He did not appear anxious during the interview.  He walked slowly and stated that he was fatigued, but easily engaged.  He did not appear nervous or agitated.  The Veteran was found to be a non-credible historian and his psychological testing was considered invalid.  

A Board hearing was held before the undersigned in April 2014.  At that time, the Veteran testified that he his psychiatric symptoms included nightmares every day, depression, anger, a startle response, daily panic attacks, and sleep disturbances.  He noted that he was not able to maintain full-time work, but was on call and able to work approximately 10 hours over a two week period.  He stated that he was not living with his wife due to domestic charges that were pending.  

The Veteran's psychiatric disability picture is found by the Board to productive of increasing impairment as time has progressed.  At the time of the initial grant of service connection, his disorder was manifested primarily by experienced intrusive memories, unpleasant dreams and physical reactivity to cues that reminded him of traumatic events.  He also reported nightmares three times per week, dreams about combat, physiological reactivity to certain noises, difficulty falling asleep, being short-tempered, having a lower frustration tolerance, irritability, and being more alert and watchful when out in public.  His GAF score on examination in April 2011 was a relatively high 65, indicating moderate impairment due to his service-connected psychiatric disorders.  Such symptoms are shown to be productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As such, the initial rating of 30 percent is found by the Board to be appropriate.  No increase in disability is demonstrated by the symptoms described by his son's grandmother in her November 2011 letter, which noted survivor guilt, sleeplessness, being easily distracted, easily aggravated, short tempered, and an intolerance to loud noise.  

The Veteran's disability award was increased to 50 percent as of April 12, 2012, when symptoms such as increased irritability, depressed mood, anxiety and hypervigilance that was described as paranoia were reported.  He reported depression much of the day, as well as anxiety and anger.  He reported fatigue or loss of energy, sleep difficulty, and a lowering of his appetite.  Decision making was difficult, he had a loss of interest in sex, difficulty falling or staying asleep, and felt negative about the future.  Similar, but somewhat improving symptoms were noted on examination by VA in August 2012 when a GAF score of 60 was assigned.  At that time, the Veteran reported anxiety and depression alternating approximately four days each every two weeks.  He reported intrusive thoughts of combat all the time and combat related nightmares about three times per week.  He did not describe clear avoidance behaviors related to combat stressors, but stated that he felt "detached some days, some days attached."  He did not endorse a restricted affect, but stated that he had problems with irritability.  He noted at that time that his sleep was "getting better."  While he did have some legal difficulties later in the year, no significant symptoms were reported on VA outpatient treatment records dated in December 2012 or in May 2013 when a GAF score of 55 was assigned.  Under these circumstances, the Board finds that no more than occupational and social impairment with reduced reliability and productivity was demonstrated during this time.  As such, the Board does not find that there is a basis for an award in excess of 50 percent beginning April 12, 2012 until the time of the Veteran's hospitalization on June 17, 2013.  

As noted, a temporary total rating was assigned from June 17, 2013 to August 31, 2013, when the rating returned to 50 percent.  The Veteran has not appealed any aspect of the temporary total rating.  During his hospitalization, it was noted that he had symptoms that included recurrent and intrusive distressing recollections of events; intense psychological distress at exposure to internal or external cues; physiological reactivity on exposure to cues; feelings of detachment or estrangement from others; difficulty falling or staying asleep due to racing thoughts, fear of sleep, and hypervigilance; difficulty concentrating; an exaggerated startle response; and avoidance of people, places and things that reminded him of the traumatic events.  At the time of his discharge his GAF score was listed as 55.  But this score was shown to be reduced to 50 on examination by VA in October 2013.  At that time, the examiner had questions regarding the credibility of the description of symptoms as given by the Veteran.  The Board does not find; however, that the testimony given by the Veteran during the hearing before the undersigned lacks credibility.  At that time, the Veteran described symptoms that included daily nightmares and daily panic attacks in addition to those symptoms that have been essentially present since the initial rating that became effective in December 2010.  It is additionally noted that in October 2013, the Veteran's personal hygiene was described as minimal.  The Board finds that this combination of symptomatology more nearly approximates the criteria for a 70 percent schedular rating, but no higher.  With the resolution of reasonable doubt, the 70 percent rating should be made as of the cessation of the temporary total rating on September 1, 2013.  Symptoms commensurate with a 100 percent schedular rating, evidencing total social and occupational impairment, have not been shown or approximated.

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's anxiety and depression.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's anxiety and depression is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9413, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's anxiety and depression were initially manifested by difficulty sleeping, anxiety, irritability, and depression.  These symptoms are part of the schedular rating criteria.  After April 2012 an increase in these symptoms presented a basis for a 50 percent rating and, after his period of hospitalization at VA, his symptoms of daily panic attacks more nearly approximate the criteria for the 70 percent rating.  These levels of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores, which decreased over the appeal period, are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  As such, the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Referral for extraschedular consideration is not warranted.


ORDER

An initial rating for anxiety disorder NOS, with depressive disorder NOS, in excess of 30 percent disabling from December 28, 2010 to April 11, 2012, is denied.  

An initial rating in excess of 50 percent disabling for anxiety disorder NOS, with depressive disorder NOS, from April 12, 2012, to June 16, 2013, is denied.   

An initial 70 percent rating for anxiety disorder NOS, with depressive disorder, NOS, as of September 1, 2013, is granted, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

The remaining issue on appeal is entitlement to TDIU.  It is noted that, in addition to anxiety disorder NOS, with depressive disorder NOS, the Veteran is service connected for right tennis elbow, rated 10 percent disabling; residuals of a right ankle sprain, rated 10 percent disabling; and tinnitus, rated 10 percent disabling.  Prior to the increased rating noted herein, the Veteran's combined service-connected disability compensation was 60 percent.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of service-connected disability, and employment and educational background.  It must be shown that service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

As the Board has increased the rating of the Veteran's service-connected anxiety disorder NOS, with depressive disorder NOS herein, he now meets the schedular requirement for consideration of TDIU without need for consideration of entitlement on an extraschedular basis.  As the RO has not had the opportunity to adjudicate this matter given this new set of circumstances, the case must be returned for such consideration.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Following any further development deemed necessary, the AOJ should re-adjudicate the issue of entitlement to a TDIU, in view of the increased rating assigned herein to anxiety disorder NOS, with depressive disorder NOS.  If the decision remains unfavorable to the Veteran, the AOJ should issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


